...rT”sRNliW nTNIY,.c                                            j

                                            December 8, 1949     !


             Hon. noyne L. Kelly           opinion RO. v-956.
             Rxecntlve Direotor
             Board for Texas State         Re: The agency veated with
             Hoapitala~and Special Schools     authority to appoint
             Austlp, ,Texaa:                   the Superlptendent of
                                               the,Confde‘$ate Worn&n's
             DearSlr:z    :                    Home.
                           :We hu0te from    your InqUlry ai3folJ&s:
                          "Rticentlywe have had On8 of our Sypei-ln-
                     t8nd8nts.Q~f9 State Instltutlon-to paaa @way;
                     namQ+,'Kti.:Sus$e ha18 Butler of the COn$8d-.
                    ~eratb Woman's Horn& here in Austin.
                          "There haa‘been some dlacusalon backwarda
                     and foruard~between the Oo.vernor'aOffice, Mr.
                     Claud Qllmbr, ChalFman of this Board,.myaelf
                     and i$plicaats':forthis position +a.to who waa
                     to make the appolntment'to this vacanoy. The
                    ~C+ove~or~;a.OffloeHaag aCO8pt8d the status of
                    Xoltse Blll,1,.5lst Leglalature, ~vhioh,aeems
                     to glVe the power of appol@imen$ of,thla poai-
                    ~tlon'to this Board.
                             9ar. Claud Gilm8r and I are not S.&e of
                        this atatua ao we would like an opinion ~from
                        your *partmentat, an early aat? concerning
                        the.~law.
                                governing the.appointment of the Su-
                        perintedcletit
                                     of~the Te%aa Confederate Women's
                        Home.at Juatln, Texas.
                       Seotlon l'of Art&l;, 3&74b, Vernon's Civil
             Statutes (H.B.l,,slat Leg.) prOvid8a for the creation ,of
             the Bdard for Texas Stat8 Hoapltala and Special Schools.
             Sbotlon 3 reads In part:
                             "The term 'Texas State Hospltala and
                        Special Schools' . . i shall mean The Austin
                        State Hospital, Austin Stat8 School, Austin
                        State Sohdol Fati Colony, The confederate
                        Hoioef0$ women, Th8 T8Xaa cOnfed8rat8 Hom8
                        'parMen, The Texas Blind, Deaf and Orphan
.




    Hon. Moyue L. Kelly, page 2   (V-956)


         School, The Texas Sohool for th8 Blind, the
         T8XaS School for the Deaf, and the State
         Dairy and Hog Fang, all located In or ad a-
         cent to the City of Austin, Texas . . . iEm-
         phasls added)
              Section 2 of Article 3175b provIdea in part:
        I . . Effective September 1, 1949, the aon-
        tiol and management of, and all rlghts, pri-
        vileges, pow8rs, ana duties incident thereto
        . . . which are now Vested In and 8X8YFCiS8d
        by the State Board of Control shall be tpsns-
        ferred to, vested in, and exeraiaed by the
        & rd for Texas State Hospitals and Speola'l
        s;~ools. Provid a h          tht'h    B rd
        -control   ahallec&t~~e~~    hard   &rizas8S
        for such Institutions . . .n (Bmphasis added)
              At the time House Bill.1 was enacted, the Con-
    federate Home for Women was ag eleemosynary lnatltutlon
    subject to the powers of the Stat8 Board of Control un-
    der Article 3219 V.C.S. This statute prOVid8S In part:
              " . . . The Board shall eppolnt a super-
         intendent for the Confederate Woman's Home,
         with the approval of the GOV8rnOr.'
              By virtue of the unaeraoorfjaprovisions of Sec-
    tion 2 of Article 3174b, oonalaered In connection with
    ~rtlole 3219, the authority to appoint the superintendent
    of the Confederate Home for Women la vested In the Board
    for Texas State Hospitals and Special Schools, subject
    to the approval of the Governor.
              In its opln$on ao- v-929, this OffIC8 held that
    the State Board of Control Is the appointing authority as
    to the superintendents of th8 Texas Sohobl for th8 Blind
    and the Texas School for the Deaf. But that holding was
    requitid by the provisions of House Bill 370, 51st Leg-
    islature, which was enacted later than House Blll.1.
    House Bill 370 has no relevancy with respect to the ap-
    polntment of the superintendent for the Confederate Home
    for Women.
                           SUMMARY
              The Board for Texas State Hospitals and
         Special Sahools.1~ Vested with the authority
..




     Hon. Moyne L. Kelly, page 3,   (V-956)


          to eppolnt the auperlntendent of the confed-
          erate Home for Women, subjeat to ;$h8approv-
          al of the Governor. Art.3174b, 3ec.2 and
          Art.3219, V.C.S.
                                        Poura very truly,
                                    AlTORlWZYGENRRALOFTEXAS



     CEO :mw
                                          Chester E. 0111s0u
                                                   Assistant


                                     APPROVED


                                     ATTORNEY GZRRRAL